Order, Supreme Court, New York County, entered on May 10, 1977, insofar as it directed defendant husband to pay private school tuition for the seven-year-old daughter of the parties, unanimously modified, on the law and on the facts, to the extent of striking such provision and, as so modified, the order is affirmed, without costs and without disbursements. No special or unusual circumstances have been shown which would justify a departure from the general rule that the furnishing of a private education to one’s child is "not within the purview of necessaries for which a father *764can be obligated [citing cases]”. (Tannenbaum v Tannenbaum, 50 AD2d 539, 540; Winston v Winston, 50 AD2d 527.) Concur—Murphy, P. J., Lupiano, Birns and Capozzoli, JJ.